Citation Nr: 0003865	
Decision Date: 02/15/00    Archive Date: 02/23/00

DOCKET NO.  95-20 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability.

2.  Entitlement to service connection for a low back 
disability.  

3.  Entitlement to service connection for a neck/cervical 
spine disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and companion



ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to March 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's claim for entitlement to 
service connection for disabilities of the low back, cervical 
spine, and left shoulder.  He filed a timely notice of 
disagreement, initiating this appeal.  

The veteran's claim was originally presented to the Board in 
March 1997, at which time it was remanded for additional 
development.  It has now been returned to the Board.  


FINDINGS OF FACT

1.  The veteran has a current disability of the left 
shoulder, diagnosed at various times as a left shoulder 
strain, left impingement syndrome, and bicep tendonitis.  

2.  The record does not include evidence of a medical nexus 
between the veteran's current disabilities of the left 
shoulder, and any in-service disease or injury.  

3.  The veteran has a current disability of the low back, 
diagnosed as joint space narrowing and degenerative joint 
disease.  

4.  The record does not include evidence of a medical nexus 
between the veteran's current disabilities of the low back, 
and any in-service disease or injury.  

5.  The veteran has a current disability of the neck/cervical 
spine, diagnosed as degenerative joint disease and 
spondylosis of the cervical spine.  

6.  The record does not include evidence of a medical nexus 
between the veteran's current disabilities of the 
neck/cervical spine, and any in-service disease or injury.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for a left 
shoulder disability must be denied as not well grounded.  
38 U.S.C.A. §§ 1131, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.303, 3.304 (1999).  

2.  The veteran's claim for service connection for a low back 
disability must be denied as not well grounded.  38 U.S.C.A. 
§§ 1131, 5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 
3.304 (1999).  

3.  The veteran's claim for service connection for a 
neck/cervical spine disability must be denied as not well 
grounded.  38 U.S.C.A. §§ 1131, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.303, 3.304 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran's June 1979 pre-service medical examination was 
negative for any disorder of the bones or joints.  The neck, 
upper extremities, and abdomen were noted to be normal.  The 
veteran reported himself to be in good health, and he was 
accepted for service.  

The veteran's first back problem arose in September 1979, 
when he reported pain of the lower back after lifting boxes 
on duty.  The lumbosacral muscles were observed to be tight, 
and a lumbosacral strain was diagnosed.  Treatment with a 
heat pack was prescribed.  In November 1979, the veteran was 
seen for pain and stiffness of the neck and back due to heavy 
lifting.  An X-ray was performed to rule out compression.  A 
restricted range of motion was observed, and no gross sensory 
or muscle deficits in the neck or arm were noted.  A muscle 
strain was diagnosed, and the veteran was treated with a 
cervical collar and light duty.  A May 1980 medical report 
reflects a diagnosis of a strained back muscle, but no cause 
or course of treatment is noted.  In December 1980, the 
veteran slipped and fell, injuring his neck, back, and 
shoulders.  He reported pain upon motion, and pain was also 
evident upon palpation.  His range of motion was observed by 
the examiner to be limited.  No swelling or ecchymosis was 
noted.  The veteran was diagnosed with a muscle strain and 
treated with heat and a two-week course of a muscle relaxant.  
In June 1981, the veteran again injured his back while 
loading materials, and aggravated the injury during a fall 
the next day.  His upper lumbar area was noted to be tender.  
He was given rest and light duty for the next several days.  
In August 1981, the veteran again injured his neck and back 
when he slipped descending a ladder.  He stated the pain 
radiated down his upper back.  Neck muscle rigidity, limited 
range of motion, and pain upon palpation were observed.  A 
neck muscle strain was diagnosed, and the veteran was given 
medication for pain, and light duty.  

The veteran's March 1982 separation examination indicated 
normal function of the upper extremities, neck, and abdomen, 
with no disabilities noted.  

In June 1985, the veteran was treated at a private medical 
facility for a strained left arm and shoulder.  Very mild 
tenderness was noted, as was slightly limited abduction 
rotation.  Otherwise, range of motion was full.  In August of 
the same year, the veteran was evaluated for follow-up 
purposes.  Left shoulder pain on motion was noted, as was 
tendon tenderness.  Range of motion was within normal limits, 
but painful.  Shoulder strength was 4/5.  Left impingement 
syndrome and biceps tendonitis were diagnosed.  These 
diagnoses were attributed to the veteran's June 1985 
workplace injury.  

A June 1987 private hospital emergency room report notes the 
veteran complained of pain of the lower back after a motor 
vehicle accident three weeks prior, but with no report of 
significant injury at that time.  The patient history also 
noted no prior history of back problems.  Upon X-ray 
examination, minimal degrees of spondylolisthesis were noted 
at L4-5, but no evidence of spondylolysis was present.  
Otherwise, the findings were normal.  The impression was of a 
lower back strain, and bed rest, heat treatment, and pain 
medication were recommended.  

A January 1988 private medical examination, with X-rays, was 
afforded the veteran after he reported pain radiating from 
the neck downward.  He had initial onset of this injury while 
putting on his shirt.  Evaluation of the veteran's cervical 
and lumbar spine noted apophyseal articulation and joint 
space narrowing between L4-5 and S1.  The normal lordotic 
curvature of the cervical spine was inverted at C4-6, 
possibly due to a muscle spasm.  No other significant 
abnormalities were noted.  

A December 1990 private hospital emergency room report noted 
the veteran's complaints of left side back pain, with 
radiation down the leg.  Date of onset was the previous day, 
when the veteran twisted his body while stepping out of the 
shower.  Reflexes were difficult to elicit on the left side.  
An examination of the lumbar spine noted a narrowing at the 
L5-S1 level.  No other abnormalities were found.  

A November 1992 private radiology report on the left shoulder 
noted a type II acromion, with no other abnormalities.  An 
arthrogram was recommended.  An arthrography examination of 
the left shoulder performed that same month revealed no 
evidence of a left rotator cup tear.  

A January 1993 private radiology report of the cervical spine 
found degenerative changes at the C5-6 level. 

The veteran filed a claim in May 1994 for service connection 
for disabilities of his back, shoulders, and spine.  

In August 1994, the veteran sought treatment at the emergency 
room of a private hospital for left shoulder pain on motion 
with radiation down the arm.  No history of prior shoulder 
pain was reported.  X-rays of the cervical spine revealed 
degenerative changes at the C5-6 level, and prominence of the 
adenoid tissue, for a patient of the veteran's age.  X-rays 
of the left shoulder taken at the same time revealed the left 
shoulder to be within normal limits.  Left shoulder 
bursitis/tendonitis and C5-6 discovertebral degenerative 
disease were diagnosed.  

An October 1994 VA general medical examination noted the 
veteran's complaints of lumbosacral pain, with radiation to 
the toes.  He also complained of pain of the left shoulder 
and neck, with radiation to the fingers of the left arm.  
Range of motion of the left shoulder was 120º flexion, 120º 
abduction, 65º internal, and 70º external rotation.  No 
swelling or deformity of the left shoulder joint was noted.  
Range of motion of the lower back was good, but with pain in 
all directions.  The diagnosis for the lower back was 
degenerative joint disease.  An X-ray report made the same 
month noted the veteran's left shoulder to be normal, with no 
signs of any fracture.  His lumbar spine was also normal, 
with no signs of a fracture or spondylosis.  The cervical 
spine was noted to have spondylosis between C5-6.  Otherwise, 
it was normal.  The diagnosis given was degenerative joint 
disease of the lumbosacral and cervical spine, with left 
shoulder sequela.

In December 1994, service connection for the lower back, 
neck, and left shoulder were denied.  The veteran responded 
by filing a February 1995 notice of disagreement, initiating 
this appeal.  

The veteran's mother filed an August 1995 statement 
describing the pain and limited range of motion experienced 
by the veteran in his left shoulder, back, and neck.  She 
stated the veteran has had these disabilities since service, 
and continues to be impaired by them.  

At his August 1995 hearing, the veteran described how his 
duties in the military involved much heavy labor and lifting 
of weight in excess of 50 pounds.  The veteran, because of 
his large size, was frequently chosen for difficult labor.  
He was given 20-25 cortisone shots over his term of service 
for his muscle pain.  The veteran alleges that these shots 
have resulted in tendonitis in his arm.  The veteran also 
reported difficulty in raising his left arm, along with 
constant pain of the same.  The veteran's fiancé also 
testified, stating that the veteran's range of motion in his 
left arm is restricted to the point that he can barely move 
it, and needs assistance to do so.  The veteran also report 
pain upon use of the lumbosacral back.  

A March 1996 Hearing Officer's Decision denied service 
connection for disabilities of the veteran's neck, shoulder, 
and back.  The appeal was then forwarded to the Board in 
March 1997, at which time it was remanded for additional 
development.  

A VA orthopedic examination was afforded the veteran in May 
1997.  He reported chronic pain of the low back, left 
shoulder, and neck.  Upon physical examination, no muscular 
atrophy along either the shoulder girdle, arm, or forearm was 
noted, although some limitation of motion of the left 
shoulder was noted.  Strength of the left shoulder, triceps, 
biceps, and hand was 4/5.  Light touch sensation, 
proprioception, and two point discrimination were all normal 
in the left shoulder, and no evidence of hyperreflexia was 
noted.  Hoffmann's sign was negative.  X-rays of the left 
shoulder were unremarkable.  Regarding the veteran's cervical 
and lumbosacral spine, he had limitation of motion of both 
areas.  X-rays revealed "very mild" degenerative disc 
disease present in the lower cervical spine, with small 
anterior osteophytes evident, especially at the C5-7 joints.  
X-rays of the lumbosacral spine were "unremarkable."  The 
final diagnoses included mild cervical spondylosis, with 
osteophytes at joints C5-7, and subjective complaints of pain 
of the neck, low back, and left shoulder.  No fixed 
contractures of the left shoulder were noted.  In the 
examiner's opinion, the veteran's cervical spondylosis was 
"probably . . . not caused by his military service."  

After reviewing the May 1997 VA medical examination, the RO 
determined the VA examiner did not have the opportunity to 
review the claims folder in conjunction with the examination.  
The claims folder was thus sent to another VA examiner in 
February 1998 for an medical opinion addendum.  The examiner 
reviewed the claims folder, but not the veteran himself.  
After completing his review, the VA examiner agreed with the 
results of the May 1997 VA examination, including the 
statement that the veteran's cervical spondylosis was 
"probably . . . not caused by his military service."  

In February 1998, the veteran was afforded VA neurological 
examination.  He continued to report chronic pain of the left 
shoulder, low back, and neck.  Upon physical evaluation, he 
displayed 5/5 strength in both the upper and lower 
extremities.  Pain was reported upon palpation of the back, 
left side.  He had full pinprick sensation, except for an 
area on the left side of the back, and the soles of the left 
foot.  Deep tendon reflexes were absent in the arms and legs.  
Coordination and gait were normal.  Overall, the examiner 
described the veteran's neurological examination as 
"entirely normal."  However, in the examiner's opinion, 
"it is not beyond the realm of possibility that [the 
veteran's] pain is due to musculoskeletal injuries sustained 
during his service."  EMG studies performed in March 1998 
demonstrated no abnormalities to suggest denervation of 
either lower extremity.  No evidence of acute or sub-acute 
lumbosacral radiculopathy was noted.  

The RO continued the prior denials of service connection for 
disabilities of the left shoulder, low back, and cervical 
spine, and returned the claim to the Board.  


Analysis

The veteran seeks service connection for disabilities of the 
left shoulder, low back, and neck/cervical spine.  Service 
connection may be granted for a current disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(1999).  In evaluating a claim, the VA must extend the 
benefit of the doubt to any claimant whenever the evidence is 
in balance between the positive and the negative.  
38 U.S.C.A. § 5107(b) (West 1991).  

However, the preliminary requirement for establishing 
entitlement to any VA benefit is that the applicant submit a 
claim which is sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The U. S. Court of 
Appeals for Veterans Claims (Court) has defined a well-
grounded claim as "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Such a claim 
need not be conclusive, but only possible, to satisfy the 
initial burden of § 5107.  Id.  

Case law promulgated by the Court has resulted in what is in 
effect a three pronged test to determine whether a claim is 
well grounded.  There must be competent evidence of a current 
disability (medical diagnosis), of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and of a nexus between the injury or disease in service and 
the current disability (medical evidence).  See Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992); Grottveit v. Brown, 5 Vet. 
App. 92 (1993); Grivois v. Brown, 6 Vet. App. 136 (1994); 
Caluza v. Brown, 7 Vet. App. 498 (1995).  To be well 
grounded, a claim must be supported by evidence that suggests 
more than a purely speculative basis for an award of 
benefits; evidence is required, not just allegations.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).  


I. Service connection - Left shoulder disability

As is noted above, competent evidence of a nexus between the 
injury or disease in service and the claimed current 
disability is required for a claim to be well grounded.  
Caluza, supra.  For the reasons to be discussed below, the 
veteran's claim for service connection for a left shoulder 
disability is not well grounded.  

The veteran claims that during service, he injured his left 
shoulder on numerous occasions, and his service medical 
records do contain a December 1981 treatment notation of a 
shoulder injury, diagnosed as a muscle strain.  However, by 
the time of his March 1982 service discharge examination, his 
shoulders and abdomen were within normal limits.  Subsequent 
to service, the veteran has been diagnosed with several left 
shoulder disabilities, including a left shoulder strain in 
June 1985, and left impingement syndrome and bicep tendonitis 
in August 1985.  However, no medical expert of record 
suggested these current disabilities were due to or the 
result of the veteran's in-service injuries.  

The only suggestion that any of the veteran's current left 
shoulder disabilities resulted from a disease or injury 
incurred during service arises from the February 1998 VA 
neurological examination.  According to the VA examiner, "it 
is not beyond the realm of possibility that [the veteran's 
left shoulder] pain is due to musculoskeletal injuries 
sustained during his service."  However, this statement 
cannot be used to well-ground the veteran's claim, as it is 
purely speculative in nature.  This is not to say that a 
physician's statement must be expressed in terms of certainty 
in order for it to have any probative merit.  See Lathan v. 
Brown, 7 Vet. App. 359, 366 (1995).  Nonetheless, the 
examiner's use of the phrase "not beyond the realm of 
possibility" clearly establishes that the probative value of 
this statements is limited.  See Bostain v. West, 11 Vet. 
App. 124, 127-28 (1998) (citing Obert v. Brown, 5 Vet. 
App. 30 (1993)).  The examiner's opinion does not suggest a 
medical nexus is anything other than speculative, and the 
claim is therefore not well grounded.  Tirpak, supra.  

The veteran, his mother, and his companion have all asserted 
that he has a current left shoulder disability characterized 
by pain and limitation of motion, and this disability results 
from injuries incurred during the veteran's service period.  
However, none of these parties is shown to have any medical 
expertise, and as a result, their testimony on issues of 
medical etiology and causation are not binding on the Board.  
See Pearlman v. West, 11 Vet. App. 443, 447 (1998) [citing 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992)].  
Because no evidence of a medical nexus between an in-service 
injury and his current left shoulder disability has been 
presented, the veteran's claim is not well grounded.  See 
Wade v. West, 11 Vet. App. 302, 305-6 (1998) (citing Caluza, 
supra).  

In conclusion, the veteran has alleged an in-service left 
shoulder injury, and a resultant current disability of the 
same joint.  However, he is unable to demonstrate that a 
medical nexus exists between these disabilities.  For this 
reason, his claim is not well-grounded, and must be denied on 
that basis.  See Wade, supra.  

II. Service connection - Low back disability

A well grounded claim for service connection for a low back 
disability requires competent evidence of a nexus between the 
injury or disease in service and the claimed current 
disability.  Caluza, supra.  Because the veteran's claim 
lacks this element, his claim for service connection for a 
low back disability is not well grounded.  

According to his service medical records, the veteran had 
several instances of low back pain during service, and was 
diagnosed with a lumbosacral strain on multiple occasions.  
However, by the time of his March 1982 service separation 
examination, no abnormalities of the abdomen, including the 
low back, were noted.  

Subsequent to service, the first medical record of a low back 
injury dates to June 1987, when the veteran sought treatment 
at a private hospital emergency room for low back pain.  At 
that time, he reported a motor vehicle accident three weeks 
prior to which he attributed his injury.  A low back strain 
was diagnosed.  Additional post-service medical treatment 
records for the lumbosacral spine contain diagnoses of joint 
space narrowing and degenerative joint disease.  

Despite these diagnoses, no medical examiner of record has 
indicated a definitive link between the veteran's current 
disabilities of the low back and a disease or injury incurred 
during service.  The only suggestion that his current low 
back disability results from a disease or injury incurred 
during service arises from the February 1998 VA neurological 
examination.  According to the VA examiner, "it is not 
beyond the realm of possibility that [the veteran's low back] 
pain is due to musculoskeletal injuries sustained during his 
service."  However, this statement cannot be used to well-
ground the veteran's claim, as it is purely speculative in 
nature.  This is not to say that a physician's statement must 
be expressed in terms of certainty in order for it to have 
any probative merit.  See Lathan v. Brown, 7 Vet. App. 359, 
366 (1995).  Nonetheless, the examiner's use of the phrase 
"not beyond the realm of possibility" clearly establishes 
that the probative value of this statements is limited.  See 
Bostain v. West, 11 Vet. App. 124, 127-28 (1998) (citing 
Obert v. Brown, 5 Vet. App. 30 (1993)).  The examiner's 
opinion does not suggest a medical nexus is anything other 
than speculative, and the claim is therefore not well 
grounded.  Tirpak, supra.  

The veteran, his mother, and his companion have all asserted 
that he has a current low back disability characterized by 
pain and limitation of motion, and this disability results 
from injuries incurred during the veteran's service period.  
However, none of these parties is shown to have any medical 
expertise, and as a result, their testimony on issues of 
medical etiology and causation are not binding on the Board.  
See Pearlman v. West, 11 Vet. App. 443, 447 (1998) [citing 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992)].  
Because no evidence of a medical nexus between an in-service 
injury and his current low back disability has been 
presented, the veteran's claim is not well grounded.  See 
Wade v. West, 11 Vet. App. 302, 305-6 (1998) (citing Caluza, 
supra).  

In conclusion, the veteran has alleged an in-service low back 
injury, and a resultant current disability of the same area.  
However, he is unable to demonstrate that a medical nexus 
exists between these disabilities.  For this reason, his 
claim for service connection for a disability of the low back 
is not well-grounded, and must be denied on that basis.  See 
Wade, supra.  

III. Service connection - Cervical spine disability

The veteran has also filed a claim for service connection for 
a neck disability.  For the reasons to be discussed below, 
this claim is not well grounded, and must be denied.  

The veteran's service medical records reveal treatment for 
neck pain on several occasions.  In November 1979, he was 
seen for neck pain and stiffness.  An X-ray examination was 
performed to rule out compression.  A muscle strain was 
diagnosed, and he was given a cervical collar and light duty.  
Muscle strains were again diagnosed in December 1980 and 
August 1981.  However, by the time of his March 1982 service 
separation examination, no abnormalities of neck or cervical 
spine were noted.  

Post-service, the veteran first reported neck pain in January 
1988, when he incurred an injury putting on his shirt.  The 
normal lordotic curve was inverted for his cervical spine, 
possibly due to a muscle spasm.  No other significant 
abnormalities were noted.  By January 1993, X-rays of the 
cervical spine revealed degenerative joint disease at C5-6.  
Spondylosis of the cervical spine was noted on the October 
1994 VA medical examination.  This medical evidence confirms 
a current disability of the neck.  

Nevertheless, the veteran's claim lacks competent evidence of 
a nexus between an in-service injury and his current 
neck/cervical spine disability.  The only suggestion that his 
current neck disability results from a disease or injury 
incurred during service arises from the February 1998 VA 
neurological examination.  According to the VA examiner, "it 
is not beyond the realm of possibility that [the veteran's 
neck] pain is due to musculoskeletal injuries sustained 
during his service."  However, this statement cannot be used 
to well-ground the veteran's claim, as it is purely 
speculative in nature.  This is not to say that a physician's 
statement must be expressed in terms of certainty in order 
for it to have any probative merit.  See Lathan v. Brown, 7 
Vet. App. 359, 366 (1995).  Nonetheless, the examiner's use 
of the phrase "not beyond the realm of possibility" clearly 
establishes that the probative value of this statements is 
limited.  See Bostain v. West, 11 Vet. App. 124, 127-28 
(1998) (citing Obert v. Brown, 5 Vet. App. 30 (1993)).  The 
examiner's opinion does not suggest a medical nexus is 
anything other than speculative, and the claim is therefore 
not well grounded.  Tirpak, supra.  

The veteran, his mother, and his companion have all asserted 
that he has a current neck disability characterized by pain 
and limitation of motion, and this disability results from 
injuries incurred during the veteran's service period.  
However, none of these parties is shown to have any medical 
expertise, and as a result, their testimony on issues of 
medical etiology and causation are not binding on the Board.  
See Pearlman v. West, 11 Vet. App. 443, 447 (1998) [citing 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992)].  
Because no evidence of a medical nexus between an in-service 
injury and his current neck disability has been presented, 
the veteran's claim is not well grounded.  See Wade v. West, 
11 Vet. App. 302, 305-6 (1998) (citing Caluza, supra).  

In conclusion, the veteran has alleged an in-service neck 
injury, and a resultant current disability of the same area.  
However, he is unable to demonstrate that a medical nexus 
exists between these disabilities.  For this reason, his 
claim for service connection for a disability of the 
neck/cervical spine is not well-grounded, and must be denied 
on that basis.  See Wade, supra.  



ORDER

1.  The veteran's claim for service connection for a left 
shoulder disability is denied as not well grounded.  

2.  The veteran's claim for service connection for a low back 
disability is denied as not well grounded.  

3.  The veteran's claim for service connection for a 
neck/cervical spine disability is denied as not well 
grounded.  




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

